- 1 -


DIRECTOR AND OFFICER INDEMNITY AGREEMENT


THIS INDEMNITY AGREEMENT (the “Agreement”) is made as of this 14th day of
November, 2018, between Acreage Holdings, Inc. (the “Corporation”), a
corporation existing under the Business Corporations Act (British Columbia) and
[●] (the “Indemnified Party”).
RECITALS:
A.    The Board of Directors of the Corporation (the “Board”) has determined
that the Corporation should act to assure the Indemnified Party of reasonable
protection through indemnification against certain risks arising out of service
to, and activities on behalf of, the Corporation and its subsidiaries and
affiliates to the extent permitted by law.
NOW THEREFORE the parties agree as follows:
1.Indemnification. The Corporation will, subject to Section 2, indemnify and
save harmless the Indemnified Party and the heirs and legal representatives of
the Indemnified Party to the fullest extent permitted by applicable law:
1.1    from and against all Expenses (as defined below) sustained or incurred by
the Indemnified Party in respect of any civil, criminal, administrative,
investigative or other Proceeding (as defined below) to which the Indemnified
Party is involved in by reason of being or having been a director, officer
and/or employee of the Corporation or any of its subsidiaries and/or affiliates;
and
1.2    from and against all Expenses sustained or incurred by the Indemnified
Party as a result of serving as a director, officer and/or employee of the
Corporation, its subsidiaries and/or its affiliates in respect of any act,
matter, deed or thing whatsoever made, done, committed, permitted, omitted or
acquiesced in by the Indemnified Party as a director, officer and/or employee of
the Corporation, its subsidiaries and/or its affiliates, whether before or after
the effective date of this Agreement and whether or not related to a Proceeding.
“Expenses” means all costs, charges, damages, awards, settlements, liabilities,
interest, judgments, fines, penalties, statutory obligations, professional fees
and retainers and other expenses of whatever nature or kind, provided that any
such costs, charges, professional fees and other expenses are reasonable.
“Final Judgment or Award” means a final judgment of an applicable court or final
arbitration award of an applicable arbitration proceeding that has become
non-appealable. For certainty, a final judgment of an applicable court or final
arbitration award of an applicable arbitration proceeding becomes non-appealable
for the purposes of this Agreement if it is not appealed by the parties to this
Agreement within the prescribed time period for appeal.
“Proceeding” will include a claim, demand, suit, proceeding, inquiry, hearing,
discovery or investigation, of whatever nature or kind, whether threatened,
reasonably anticipated, pending, commenced, continuing or completed, and any
appeal, and whether or not brought by the Corporation.
2.    Entitlement to Indemnification
2.1    The rights provided to an Indemnified Party hereunder will, subject to
applicable law, apply without reduction to an Indemnified Party provided that:
(a) the Indemnified Party acted honestly and in good faith with a view to the
best interests of the Corporation or other entity described in Section 2.3; (b)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the





--------------------------------------------------------------------------------

- 2 -


Indemnified Party had reasonable grounds for believing that his or her conduct
was lawful; and (c) in the case of claims by the Corporation or any subsidiary
or affiliate of the Corporation for the forfeiture or recovery by the
Corporation or any subsidiary or affiliate of the Corporation of bonuses or
other compensation received by the Indemnified Party from the Corporation, (i)
the Indemnified Party did not violate applicable laws related to the forfeiture
and recovery by the Corporation or any subsidiary or affiliate of the
Corporation of bonuses or other compensation (“Compensation Laws”) and (ii)
there are no grounds upon which the Corporation or any subsidiary or affiliate
of the Corporation, as applicable, is entitled, in accordance with any
applicable employment and compensation policies, agreements and arrangements
(“Compensation Arrangements”), to effect forfeiture or recovery of bonuses or
other compensation received by the Indemnified Party from the Corporation or any
subsidiary or affiliate of the Corporation, as applicable.
2.2    Subject to Section 2.1, this indemnity will not apply to (a) claims
initiated by the Indemnified Party against the Corporation or any subsidiary or
affiliate of the Corporation except for claims relating to the enforcement of
this Agreement; and (b) claims initiated by the Indemnified Party against any
other person or entity unless the Corporation or other entity described in
Section 2.3 has joined with the Indemnified Party in or consented to the
initiation of that Proceeding.
2.3    The indemnities in this Agreement also apply to the Indemnified Party in
respect of his or her service at the Corporation’s request as (a) an officer,
director or employee of another corporation; or (b) a similar role with another
entity, including a partnership, trust, joint venture or other unincorporated
entity. For the avoidance of doubt, the indemnities in this Agreement also apply
to an Indemnified Party in respect of his or her service at the Corporation’s
request as an officer, director or employee of, or a similar role with, any
subsidiary of the Corporation.
2.4    If prior court approval is required under applicable law in connection
with any indemnification obligations of the Corporation under this Agreement,
including but not limited to any claim for Expense Advances (as defined below),
the Corporation will promptly seek at its sole expense and use all reasonable
efforts to obtain that approval as soon as reasonably possible in the
circumstances. The Corporation will also pay the expenses of the Indemnified
Party, to the extent permitted by applicable law, in connection with any such
approval process. The obligations of the Corporation under this Section 2.4 will
apply, subject to applicable law, even if the position of the Corporation on the
substantive right to indemnification is or may be that the Indemnified Party is
not entitled to same.
2.5    If the Corporation proposes to deny all or part of any claim for
indemnification hereunder, including but not limited to any claim for Expenses
or Expense Advances, by the Indemnified Party on the basis that (a) the
conditions of Section 2 (other than Section 2.2) are not met, or (b) the amount
for which indemnification is being sought is not reasonable, and payment of such
claim does not require prior court approval under applicable law, the
Corporation will:
(i)
promptly pay the indemnified amount claimed or, if the dispute concerns the
reasonableness of the claim, pay the amount the Corporation, acting reasonably,
believes to be reasonable in the circumstances, as if the Indemnified Party is
entitled to indemnification hereunder, and

(ii)
bring the matter before an arbitrator in accordance with Section 12 or, if
required, a court of competent jurisdiction, at its own expense and use all
reasonable efforts to obtain a Final Judgment or Award determining the question
of entitlement to indemnification or the reasonableness of the claim, as the
case may be, as soon as reasonably possible in the circumstances.






--------------------------------------------------------------------------------

- 3 -




For certainty, the Corporation will continue to indemnify the Indemnified Party
until a Final Judgment or Award on the Indemnified Party’s entitlement to be
indemnified or the reasonableness of the claim has been obtained.
2.6    The Indemnified Party will repay any amount paid hereunder if it is
determined in a Final Judgment or Award that the conditions of Section 2 are not
met, or the amount for which indemnification is being sought is not reasonable,
and the amount must be repaid. Any amount to be repaid in accordance with the
foregoing will bear interest from the date of advancement by the Corporation at
the prime rate prescribed from time to time by the Royal Bank of Canada.
3.    Presumptions/Knowledge
3.1    For purposes of any determination hereunder the Indemnified Party will be
deemed to have acted honestly, in good faith, in the best interests of the
Corporation or its subsidiary or affiliate, as applicable, with reasonable
grounds for believing his or her conduct was lawful and in accordance with
Compensation Laws and Compensation Arrangements unless and until a Final
Judgment or Award has been rendered to the contrary. The Corporation or its
applicable subsidiary or affiliate will have the burden of establishing the
absence of honesty, good faith, failure to act in its best interests, lack of
reasonable grounds for lawful conduct belief, or violation of Compensation Laws
or Compensation Arrangements.
3.2    The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Corporation or any other entity will not be
imputed to the Indemnified Party for purposes of determining the right to
indemnification under this Agreement.
3.3    The Corporation will have the burden of establishing that any Expense it
wishes to challenge is not reasonable.
4.    Notice by Indemnified Party. As soon as is practicable, upon the
Indemnified Party becoming aware of any Proceeding which may give rise to
indemnification under this Agreement other than a Proceeding commenced by the
Corporation, the Indemnified Party will give written notice to the Corporation.
Failure to give notice in a timely fashion will not disentitle the Indemnified
Party to indemnification, except and only to the extent that the Corporation
demonstrates that the failure results in the forfeiture by the Corporation or
any of its subsidiaries or affiliates of substantive rights or defences. Upon
receipt of such notice, the Corporation will give prompt notice of the
Proceeding to any applicable insurer from whom the Corporation has purchased
insurance that may provide coverage to the Corporation, its applicable
subsidiary or affiliate, or Indemnified Party in respect of the Proceeding.
5.    Investigation by Corporation. The Corporation may conduct any
investigation it considers appropriate of any Proceeding of which it receives
notice under Section 4, and will pay all costs of that investigation. Upon
receipt of reasonable notice from the Corporation, the Indemnified Party will,
acting reasonably, cooperate fully with the investigation provided that the
Indemnified Party will not be required to provide assistance that would
prejudice: (a) his or her defence; (b) his or her ability to fulfill his or her
business obligations; or (c) his or her business and/or personal affairs. The
Indemnified Party will, for the period of time that he or she cooperates with
the Corporation with respect to an investigation, be compensated by the
Corporation in an amount per day (or partial day) equal to the daily average
salary rate of the Indemnified Party as provided to the Corporation from time to
time, plus out-of-pocket Expenses actually incurred by or on behalf of the
Indemnified Party in connection therewith, provided that the Indemnified Party
will not be entitled to the per diem if he or she is a full time employee of the
Corporation or any of its subsidiaries on such day.





--------------------------------------------------------------------------------

- 4 -




6.    Payment for Expenses of a Witness. Notwithstanding any other provision of
this Agreement, to the extent that the Indemnified Party is, by reason of the
fact that the Indemnified Party is or was a director, officer or employee of the
Corporation or another entity, or acting in a capacity similar to a director,
officer or employee of another entity, at the Corporation’s request, a witness
or participant other than as a named party in a Proceeding, the Corporation will
pay to the Indemnified Party all out-of-pocket Expenses actually and reasonably
incurred by or on behalf of the Indemnified Party in connection therewith. The
Indemnified Party will also be compensated by the Corporation in an amount per
day (or partial day) equal to the daily average salary rate of the Indemnified
Party as provided to the Corporation from time to time, provided that the
Indemnified Party will not be entitled to the per diem if he is a full-time
employee of the Corporation on such day.
7.    Expense Advances. Subject to Section 2, the Corporation will, upon request
by the Indemnified Party, make advances (“Expense Advances”) to the Indemnified
Party of all Expenses for which the Indemnified Party seeks indemnification
under this Agreement before the final disposition of the relevant Proceeding.
Expense Advances may include anticipated Expenses. In connection with such
requests, the Indemnified Party will provide the Corporation with a written
affirmation of the Indemnified Party’s good faith belief that the Indemnified
Party is legally entitled to indemnification in accordance with this Agreement,
along with sufficient particulars of the Expenses to be covered by the proposed
Expense Advance to enable the Corporation to make an assessment of its
reasonableness. The Indemnified Party’s entitlement to such Expense Advance will
include those Expenses incurred in connection with any Proceeding by the
Indemnified Party against the Corporation seeking an adjudication or award
pursuant to this Agreement. The Corporation will make payment to the Indemnified
Party within 10 days after the Corporation has received the foregoing
information from the Indemnified Party. All Expense Advances for which
indemnification is sought must relate to Expenses anticipated within a
reasonable time of the request.
The Indemnified Party will repay to the Corporation all Expense Advances not
actually required and will repay all Expense Advances if it is determined by a
court of competent jurisdiction in a final judgment which has become
non-appealable that the conditions of Section 2 are not met. If requested by the
Corporation, the Indemnified Party will provide a written undertaking to the
Corporation confirming the Indemnified Party’s obligations under the preceding
sentence as a condition to receiving an Expense Advance.
8.    Indemnification Payments. Subject to Section 2 and with the exception of
Expense Advances which are governed by Section 7, the Corporation will pay to
the Indemnified Party any amounts to which the Indemnified Party is entitled
hereunder promptly upon the Indemnified Party providing the Corporation with
reasonable details of the claim.
9.    Right to Independent Legal Counsel. If the Indemnified Party is named as a
party or a witness to any Proceeding, or the Indemnified Party is questioned or
any of his or her actions, omissions or activities are in any way investigated,
reviewed or examined in connection with or in anticipation of any actual or
potential Proceeding, the Indemnified Party will be entitled to retain
independent legal counsel at the Corporation’s expense to act on the Indemnified
Party’s behalf to provide an initial assessment to the Indemnified Party of the
appropriate course of action for the Indemnified Party. The Indemnified Party
will be entitled to continued representation by independent counsel at the
Corporation’s expense beyond the initial assessment unless the parties agree
that there is no conflict of interest between the Corporation and the
Indemnified Party that necessitates independent representation.
10.    Settlement. The parties will act reasonably in pursuing the settlement of
any Proceeding. The Corporation and its subsidiaries, as applicable, may not
negotiate or effect a settlement of claims against the Indemnified Party without
the consent of the Indemnified Party, acting reasonably; provided that if





--------------------------------------------------------------------------------

- 5 -


the Indemnified Party does not consent to a settlement of claims against the
Indemnified Part, the Corporation and its subsidiaries, as applicable, may
nonetheless effect the settlement without the consent of the Indemnified Party,
and on behalf of the Indemnified Party, if the settlement is expressly stated to
impose no liability on the Indemnified Party and to be without any admission of
liability or wrongdoing by the Indemnified Party.
11.    Directors’ & Officers’ Insurance. The Corporation will ensure that its
liabilities under this Agreement, and the potential liabilities of the
Indemnified Party that are subject to indemnification by the Corporation
pursuant to this Agreement, are at all times supported by a directors’ and
officers’ liability insurance policy (the “Policy”) that (a) has been approved
by the Board, and (b) treats current and former directors equally and current
and former officers equally. Without limiting the Corporation’s obligations to
indemnify the Indemnified Party under this Agreement, the Indemnified Party
acknowledges that the Policy may contain certain limits and exclusions that
could result in the directors and officers covered by the Policy not having
sufficient coverage. As may be required by the Policy, the Corporation will
immediately notify the Policy’s insurers of any occurrences or situations that
could potentially trigger a claim under the Policy and will promptly advise the
Indemnified Party that the insurers have been notified of the potential claim.
If the Corporation is sold or enters into any business combination or other
transaction as a result of which the Policy is terminated and the Indemnified
Party resigns or ceases to continue as an officer or director of the continuing
entity, the Corporation will cause run off “tail” insurance to be purchased for
the benefit of the Indemnified Party with substantially the same coverage for
the balance of the 6-year term set out in Section 23 without any gap in
coverage. The Corporation will provide to the Indemnified Party a copy of each
policy of insurance providing the coverages contemplated by this Section
promptly after coverage is obtained, and evidence of each annual renewal
thereof, and will promptly notify the Indemnified Party if the insurer cancels,
makes material changes to coverage or refuses to renew coverage (or any part of
the coverage).
12.    Arbitration. Except as otherwise required by applicable law, all
disputes, disagreements, controversies or claims arising out of or relating to
this Agreement, including, without limitation, with respect to its formation,
execution, validity, application, interpretation, performance, breach,
termination or enforcement will be determined by arbitration before a single
arbitrator under the Arbitration Act (British Columbia). The arbitrator will be
selected by the Corporation’s accountant having regard to the nature of the
dispute (legal, financial or other). If the Corporation’s accountant is unable
or unwilling to determine the arbitrator, each of the Corporation and the
Indemnified Party will propose one arbitrator, the two arbitrators will propose
a third, and the arbitration will be conducted by the arbitrators so chosen. If
the two arbitrators are unable to determine a third arbitrator, either party may
apply to a court of competent jurisdiction for an order appointing a third
arbitrator. The arbitrator will determine the rules for the arbitration,
including, based on the outcome of the arbitration, the breakdown between the
Corporation and the Indemnified Party of the costs for conducting the
arbitration.
13.    Tax Adjustment. Should any payment made pursuant to this Agreement,
including the payment of insurance premiums or any payment made by an insurer
under an insurance policy, be deemed to constitute a taxable benefit or
otherwise be or become subject to any tax or levy, then the Corporation, or a
subsidiary of the Corporation, as applicable, will pay any amount necessary to
ensure that the amount received by or on behalf of the Indemnified Party, after
the payment of or withholding for tax, fully reimburses the Indemnified Party
for the actual cost, expense or liability incurred by or on behalf of the
Indemnified Party. However, the adjustment will not be made with respect to any
compensation paid as a per diem to the Indemnified Party pursuant to Sections 5
or 6.
14.    Cost of Living Adjustment. The per diem payable pursuant to Sections 5
and 6 will be adjusted to reflect changes from the date of this Agreement in the
All-items Cost of Living Index for Toronto prepared by Statistics Canada or any
successor index or government agency.





--------------------------------------------------------------------------------

- 6 -




15.    Governing Law. This Agreement will be governed by the laws of the
Province of British Columbia and the federal laws of Canada applicable therein.
16.    Priority and Term. This Agreement will supersede any previous agreement
between the Corporation and the Indemnified Party dealing with this subject
matter, and will be deemed to be effective as of the date that is the earlier of
(a) the date on which the Indemnified Party first became a director, officer or
employee of the Corporation or a subsidiary of the Corporation; or (b) the date
on which the Indemnified Party first served, at the Corporation’s request, as a
director, officer or employee, or an individual acting in a capacity similar to
a director, officer or employee, of another entity.
17.    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to the
Indemnified Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the provisions of this Agreement are fulfilled to the fullest extent
possible.
18.    Amendments. No amendment, supplement, modification or waiver or
termination of this Agreement and, unless otherwise specified, no consent or
approval by any party hereto, is binding unless executed in writing by the party
to be so bound. For greater certainty, the rights of the Indemnified Party under
this Agreement will not be prejudiced or impaired by permitting or consenting to
any assignment in bankruptcy, receivership, insolvency or any other creditor’s
proceedings of or against the Corporation or by the winding-up or dissolution of
the Corporation.
19.    Binding Effect; Successors and Assigns. This Agreement will bind and
enure to the benefit of the successors, heirs, executors, personal and legal
representatives and permitted assigns of the parties hereto, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Corporation. The
Corporation will require and cause any successor (whether direct or indirect,
and whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement in form and substance reasonably satisfactory to the Indemnified
Party, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. Subject to the requirements of this
Section 19, this Agreement may be assigned by the Corporation to any successor
(whether direct or indirect, and whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation provided that no assignment will relieve the assignor of its
obligations hereunder. This Agreement may not be assigned by the Indemnified
Party.
20.    Continuance. The Corporation will give to the Indemnified Party 20 days
notice of any application by the Corporation for a certificate of continuance or
the equivalent thereof in any jurisdiction, indicating the jurisdiction in which
it is proposed that the Corporation will be continued and the proposed date of
continuance. Upon receipt of such notice, the Indemnified Party may require the
Corporation to agree to such amendments to this Agreement as the Indemnified
Party, acting reasonably, considers necessary or desirable in order to provide
the Indemnified Party with a comprehensive indemnity under the laws of the
proposed jurisdiction of continuance.
21.    Covenant. The Corporation hereby covenants and agrees that it will not
take any action, including, without limitation, the enacting, amending or
repealing of any by-law, which would in any





--------------------------------------------------------------------------------

- 7 -


manner adversely affect or prevent the Corporation’s ability to perform its
obligations under this Agreement.
22.    Parties to Provide Information and Cooperate. The Corporation and the
Indemnified Party will from time to time provide such information and cooperate
with the other as the other may reasonably request in respect of all matters
under the Agreement.
23.    Survival. The obligations of the Corporation under this Agreement, other
than Section 10, will continue until the later of (a) the longest period
contemplated by any applicable statute of limitations after the Indemnified
Party ceases to be a director, officer or employee of the Corporation or any
other entity in which he serves in a similar capacity at the request of the
Corporation and (b) with respect to any Proceeding commenced prior to the
expiration of the period referred to in subsection (a) with respect to which the
Indemnified Party is entitled to claim indemnification hereunder, one year after
the final termination of that Proceeding. The obligations of the Corporation
under Section 10 of this Agreement will continue for 6 years after the
Indemnified Party ceases to be a director, officer or employee of the
Corporation or any other entity in which he serves in a similar capacity at the
request of the Corporation.
24.    Independent Legal Advice. The Indemnified Party acknowledges that the
Indemnified Party has been advised to obtain independent legal advice with
respect to entering into this Agreement that the Indemnified Party has had
sufficient opportunity to obtain such independent legal advice, and that the
Indemnified Party is entering into this Agreement with full knowledge of the
contents hereof, of the Indemnified Party’s own free will and with full capacity
and authority to do so.
25.    Execution and Delivery. This Agreement may be executed by the parties in
counterparts and may be executed and delivered by facsimile or other electronic
communication and all such counterparts and facsimiles or other electronic
documents together will constitute one and the same agreement.


[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]
    





--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties hereto have executed this Agreement.


ACREAGE HOLDINGS, INC.
by:
 
 
Name: Kevin Murphy
Title: Chief Executive Officer
Authorized Signing Officer





 
 
 
 
Witness Signature
 
 
Indemnified Party Signature
 
 
 
 
Witness Signature
 
 
Indemnified Party Signature

    


















Indemnity Agreement